TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 31, 2020



                                      NO. 03-19-00910-CV


                                          S. J., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee




          APPEAL FROM THE 146TH DISTRICT COURT OF BELL COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND TRIANA
                  AFFIRMED -- OPINION BY JUSTICE TRIANA




This is an appeal from the order and decree of termination signed by the trial court on November

20, 2019. Having reviewed the record and the parties’ arguments, the Court holds that there was

no reversible error in the trial court’s order. Therefore, the Court affirms the trial court’s order.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.